                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


ARMANDO MEZO-REYES,

       Petitioner,

     v.                                                  Case No. 17-CV-452

ROBERT HUMPHREYS,

      Respondent.


                DECISION AND ORDER DENYING PETITION FOR
                         WRIT OF HABEAS CORPUS


       Armando Mezo-Reyes, a prisoner in Wisconsin custody, seeks a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (Docket # 1.) Mezo-Reyes was convicted of second-

degree sexual assault, battery, and one count of having sex with a child over the age of

sixteen. He was sentenced to fifteen years of initial confinement to be followed by ten years

of extended supervision. Mezo-Reyes alleges that his conviction and sentence were

unconstitutional. For the reasons stated below, the petition for writ of habeas corpus will be

denied and the case dismissed.

                                     BACKGROUND

       Mezo-Reyes’ conviction stems from allegations that he “forced his way into the

home of his ex-girlfriend, pushed her to the floor, and forcibly had sexual intercourse with

her.” (State v. Mezo-Reyes, 2015AP1746, 2015AP1747 (Wis. Ct. App. June 22, 2016), Docket

# 9-5 at 2.) After his arrest, Mezo-Reyes was interviewed by Walworth police and gave an

incriminating statement. Before trial, Mezo-Reyes moved to suppress his statement. He

argued that police gave him the Miranda warning in English, although his first language was
Spanish, and he did not speak or comprehend English proficiently enough to freely,

voluntarily, and intelligently waive his rights. (Id. at 2–3.) The trial court denied the motion

finding that Mezo-Reyes had knowingly and intelligently waived his rights.

       Mezo-Reyes appealed to the Wisconsin Court of Appeals, which rejected his

argument and affirmed the conviction. (Docket # 9-6.) Mezo-Reyes then petitioned the

Wisconsin Supreme Court, which denied review. (Docket # 9-7.) Subsequently, Mezo-

Reyes timely filed a petition for a writ of habeas corpus in this court.

                                 STANDARD OF REVIEW

       Mezo-Reyes’ petition is governed by the Antiterrorism and Effective Death Penalty

Act (“AEDPA”). Under AEDPA, a writ of habeas corpus may be granted if the state court

decision on the merits of the petitioner’s claim (1) was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” 28 U.S.C. § 2254(d)(1); or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

28 U.S.C. § 2254(d)(2).

       A state court’s decision is “contrary to . . . clearly established Federal law as

established by the United States Supreme Court” if it is “substantially different from

relevant [Supreme Court] precedent.” Washington v. Smith, 219 F.3d 620, 628 (7th Cir. 2000)

(quoting Williams v. Taylor, 529 U.S. 362, 405 (2000)). The court of appeals for this circuit

recognized the narrow application of the “contrary to” clause:

       [U]nder the “contrary to” clause of § 2254(d)(1), [a court] could grant a writ
       of habeas corpus . . . where the state court applied a rule that contradicts the
                                                2
       governing law as expounded in Supreme Court cases or where the state court
       confronts facts materially indistinguishable from a Supreme Court case and
       nevertheless arrives at a different result.

Washington, 219 F.3d at 628. The court further explained that the “unreasonable application

of” clause was broader and “allows a federal habeas court to grant habeas relief whenever

the state court ‘unreasonably applied [a clearly established] principle to the facts of the

prisoner’s case.’” Id. (quoting Williams, 529 U.S. at 413).

       To be unreasonable, a state court ruling must be more than simply “erroneous” and

perhaps more than “clearly erroneous.” Hennon v. Cooper, 109 F.3d 330, 334 (7th Cir. 1997).

Under the “unreasonableness” standard, a state court’s decision will stand “if it is one of

several equally plausible outcomes.” Hall v. Washington, 106 F.3d 742, 748–49 (7th Cir.

1997). In Morgan v. Krenke, the court explained that:

       Unreasonableness is judged by an objective standard, and under the
       “unreasonable application” clause, “a federal habeas court may not issue the
       writ simply because that court concludes in its independent judgment that the
       relevant state-court decision applied clearly established federal law
       erroneously or incorrectly. Rather, that application must also be
       unreasonable.”

232 F.3d 562, 565–66 (7th Cir. 2000) (quoting Williams, 529 U.S. at 411), cert. denied, 532

U.S. 951 (2001). Accordingly, before a court may issue a writ of habeas corpus, it must

determine that the state court decision was both incorrect and unreasonable. Washington,

219 F.3d at 627.

                                         ANALYSIS

       Mezo-Reyes argues that he is entitled to habeas relief because the court of appeals’

decision that he freely, voluntarily, and intelligently waived his Miranda rights was based on
                                               3
an unreasonable determination of the facts. Thus, Mezo-Reyes grounds his claim for relief

in § 2254(d)(2). To be entitled to habeas relief under § 2254(d)(2), Mezo-Reyes must show

that the court of appeals’ decision was based on an unreasonable determination of the facts

in the light of the evidence presented in state court. I may not characterize these state-court

factual determinations as unreasonable “merely because [I] would have reached a different

conclusion in the first instance.” Brumfield v. Cain, 135 S. Ct. 2269, 2277 (2015) (quoting

Wood v. Allen, 558 U.S. 290, 301 (2010)). Review of state court factual findings is deferential.

Id. (“[Section] 2254(d)(2) requires that we accord the state trial court substantial

deference.”). If “reasonable minds reviewing the record might disagree about the finding in

question, on habeas review that does not suffice to supersede the trial court’s . . .

determination” Id. (internal quotation and citation omitted). Determination of a factual

issue made by the state court is presumed to be correct and the petitioner carries the burden

of rebutting the presumption of correctness by clear and convincing evidence. 28 U.S.C. §

2254(e)(1).

       To protect an individual’s right against self-incrimination under the Fifth

Amendment, the Supreme Court held in Miranda v. Arizona that suspects must be advised of

certain rights before they are subjected to custodial interrogation. 384 U.S. 436, 444 (1966).

A suspect may waive his Miranda rights only if that waiver was made voluntarily,

knowingly, and intelligently. Determining whether a waiver of Miranda rights is proper has

two distinct dimensions. Moran v. Burbine, 475 U.S. 412, 421 (1986). First, the

relinquishment of the right must have been voluntary in the sense that it was the product of

                                               4
a free and deliberate choice rather than intimidation, coercion, or deception. Id. Second, the

waiver must have been made with a full awareness of both the nature of the right being

abandoned and the consequences of the decision to abandon it. Id. Only if the “totality of

the circumstances surrounding the interrogation” reveal both an uncoerced choice and the

requisite level of comprehension may a court properly conclude that the Miranda rights have

been waived. Id.

       Here, at the motion to suppress, the trial judge had: (1) the recording of Mezo-Reyes’

police interview; (2) the testimony of three police officers who had contact with Mezo-Reyes

on the day he was arrested; and (3) Mezo-Reyes’s testimony, through an interpreter.

(Docket # 9-5 at 3–4.) The police officers testified that they communicated with Mezo-

Reyes in English, he answered in English, they had no trouble understanding him, he

appeared to have no difficulty understanding them, he responded appropriately to their

statements and commands, and he did not appear to need an interpreter. (Id.) Mezo-Reyes

testified that he understood none of the rights that were read to him because he did not

speak or read English well and understood “less than half” of what the interviewing officer

said to him. (Id. at 4.) He also testified that he had been in the United States for four or five

years, attended high school in Wisconsin for about two years, earned an A/B in his English

instruction class, and had worked at various local restaurants. (Id.) The trial judge found

that the officers’ testimonies were more credible. (Id.) Specifically, the trial judge found that

Mezo-Reyes had a motive to minimize his understanding of English, that his answers were

“self-serving,” and that he was “selective” as to what he did or did not understand. (Id.)

                                               5
       Based on this record, the court of appeals found that the trial court’s findings and

rejection of the motion were not clearly erroneous. (Id.) The court of appeals found that the

trial court was not obliged to make an explicit finding as to the level of Mezo-Reyes’ ability

to speak and comprehend English. (Id.) Further, the court of appeals found that based on its

own review of the record and the recorded interview, it independently found that Mezo-

Reyes freely, voluntarily, and intelligently waived his Miranda rights. (Id.)

       Mezo-Reyes argues that he is entitled to habeas relief because “the state court judge

did not make any historical findings concerning Mezo-Reyes’ ability to understand English,

and, consequently, it is logically impossible for the court to find that Mezo-Reyes

understood the Miranda warning, which was given to him in English.” (Petitioner’s Br. at 8,

Docket # 12.) He argues that “[u]nder the unique circumstances of this case, it is insufficient

to invoke the ‘presumption of correctness’ for factual findings simply because the state court

judge uttered the conclusion that Mezo-Reyes understood the Miranda warning.” (Id.)

       As stated above, whether an individual freely, voluntarily, and intelligently waives

his Miranda rights is determined on a totality of the circumstances. Of course, implicit in

that analysis is a determination that the person understood the Miranda rights in the

language that that they were communicated to him. Here, although the trial judge did not

make an explicit finding of fact as to Mezo-Reyes’ English proficiency level (i.e., whether

Mezo-Reyes’ English proficiency was at the elementary, high school, or college level), he

did cite to evidence showing that Mezo-Reyes understood English and was able to

communicate in English. Specifically, the trial judge explained his decision as follows:

                                               6
          In deciding this motion the Court has reviewed the testimony of all of the
          parties -- all of the witnesses, starting with Chief Severt who spoke to the
          defendant in English. He had contact with the defendant. He was given
          commands and he followed those commands and indicated that the
          defendant answered appropriately to these questions. Officer Hooper then
          testified that when she arrived the defendant answered the door, she
          spoke to him in English. She asked him to step outside and he answered
          appropriately and talked to her about his side of the story. And we’ve got
          the testimony of Officer Kjendlie. Officer Kjendlie only spoke to the
          defendant in English. There was conversation that was give and take back
          and forth and the defendant was responsive to those questions. When Mr.
          Mezo-Reyes apparently was unable to understand things, he asked for
          clarification.

(Answer, Ex. 9, Transcript of Apr. 3, 2014 Motion Hearing, Docket # 9-9 at 45–46.) The

trial judge then noted that Mezo-Reyes had been in the United States for four to five years,

attended high school for two years, and had worked. (Id. at 46.) Thus, although the trial

judge did not make an explicit finding of fact as to Mezo-Reyes’ English proficiency level,

this is not a case where the trial judge failed to consider and address Mezo-Reyes’ ability to

understand English in analyzing his ability to knowingly and intelligently waive his Miranda

rights.

          Unquestionably, the video recording of the interrogation shows that Mezo-Reyes

does not speak English fluently. However, review of the video recording of Mezo-Reyes’

interrogation shows that it was not unreasonable for the trial judge to conclude that Mezo-

Reyes knowingly and intelligently waived his Miranda rights. (Compact Disk of

Interrogation, Docket # 19.) The video shows that Officer Kjendlie read Mezo-Reyes his

Miranda rights and asked Mezo-Reyes if he understood them. Mezo-Reyes indicated that he

did not understand part of it. Officer Kjendlie explained the part that Mezo-Reyes said he

                                                 7
did not understand and then asked Mezo-Reyes if he now understood. Mezo-Reyes

responded that he did. Mezo-Reyes also indicated that he was willing to talk to Officer

Kjendlie. The video shows that the entirety of the exchange was in English. The video also

shows that Mezo-Reyes’ conversation with Officer Kjendlie was not limited to yes and no

answers. Mezo-Reyes could, albeit in imperfect English, narrate his side of the story in

response to questions posed to him.

       Mezo-Reyes argues that several facts show that he did not understand English.

(Petitioner’s Br. at 11.) First, he told Officer Kjendlie that his English was “so-so.” (Id.)

While the video does show that exchange, “so-so” does not negate the trial judge’s reasons

for finding that Mezo-Reyes knowingly waived his Miranda rights. In other words, an

individual’s “so-so” English may be sufficient to understand and communicate in English

and waive Miranda rights depending on the totality of the circumstances. Here, the trial

judge cited to Mezo-Reyes’ ability to follow commands in English, requests for clarifications

in English, and engagement in a back-and-forth conversation in English.

       Next, Mezo-Reyes argues that he “asked the officer to speak to him in Spanish.” (Id.)

This is not exactly correct. The video shows that Mezo-Reyes specifically asked Kjendlie:

“Do you speak Spanish?” Perhaps Mezo-Reyes asked this question because he wanted

Kjendlie to speak to him in Spanish. But even if Mezo-Reyes would have been more

comfortable speaking in Spanish, this does not mean that he could not understand or

communicate in English sufficiently to waive his Miranda rights.




                                             8
       Additionally, Mezo-Reyes argues that he told the officer that he did not understand

his rights. (Id.) This is an overstatement of the record. As discussed above, Mezo-Reyes did

tell the officer that he did not understand part of Miranda. In response, Kjendlie explained

the part that Mezo-Reyes indicated he did not understand and then checked with him to see

if he then understood. Mezo-Reyes indicated that he did.

       Finally, Mezo-Reyes relies on his testimony that he only understood half of what the

officer was saying. (Id.) As Mezo-Rezo acknowledges, the trial judge, who had the

opportunity to see Mezo-Reyes testify live, rejected his testimony as “self-serving” and “not

credible.” (Docket # 9-9 at 47.)

       None of the facts that Mezo-Reyes points to, considered alone or in combination,

shows that the court of appeals’ decision was based on an unreasonable determination of the

facts. Again, AEDPA does not permit federal courts to “supersede the trial court’s . . .

determination” if a review of the record shows only that “[r]easonable minds . . . might

disagree about the finding in question.” Brumfield, 135 S. Ct. at 2277 (internal quotations

and citations omitted). For these reasons, Mezo-Reyes is not entitled to habeas relief.

                             CERTIFICATE OF APPEALABILITY

       According to Rule 11(a) of the Rules Governing § 2254 Cases, the court must issue

or deny a certificate of appealability “when it enters a final order adverse to the applicant.”

A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a

substantial showing of the denial of a constitutional right, the petitioner must demonstrate

                                              9
that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were ‘adequate

to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(quoting Barefoot v. Estelle, 463 U.S. 880, 893 and n.4).

       Reasonable jurists could not debate that Mezo-Reyes fails to show a denial of a

constitutional right. Thus, I will deny him a certificate of appealability. Of course, Mezo-

Reyes retains the right to seek a certificate of appealability from the Court of Appeals

pursuant to Rule 22(b) of the Federal Rules of Appellate Procedure.

                                            ORDER

       NOW, THEREFORE, IT IS ORDERED that the petitioner’s petition for a writ of

habeas corpus (Docket # 1) be and hereby is DENIED.

       IT IS FURTHER ORDERED that this action be and hereby is DISMISSED.

       IT IS ALSO ORDERED that a certificate of appealability shall not issue.

       FINALLY, IT IS ORDERED that the Clerk of Court enter judgment accordingly.



       Dated at Milwaukee, Wisconsin this 11th day of February, 2019.



                                                    BY THE COURT:

                                                    s/Nancy Joseph____________
                                                    NANCY JOSEPH
                                                    United States Magistrate Judge



                                               10
